Citation Nr: 1230543	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for laryngeal cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1981.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded this case for further development.

In a July 2011 decision, the Board denied the Veteran's claim of service connection for laryngeal cancer and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a May 2012 Order, the Court granted the motion, vacated the July 2011 Board decision, and remanded the case to the Board for further appellate review.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2012 JMR, additional development is necessary for this claim.

The Veteran has claimed service connection for laryngeal cancer due to exposure to herbicides during his active duty service.  In relevant part, he has advanced two theories of exposure.  First, he asserts that he qualifies for a presumption of exposure based on actual visitation in the Republic of Vietnam during the Vietnam Era, in that his transport plane landed in Saigon en route to Thailand, at which time he disembarked.  In this regard, the Veteran's service personnel records show the duration of the Veteran's service in Thailand as November 1968 to November 1969.  In his June 2009 statement, the Veteran stated that he travelled from the U.S. to Thailand via Alaska, Okinawa, Saigon, Bangkok, and finally Korat Royal Thai Air Force Base (KRTAFB).  In his January 2010 statement, the Veteran stated that he disembarked in Saigon for a meal.  In a December 2010 statement, he again stated that he landed in Tan Son Nuht Air Force Base in Vietnam on his way to Thailand in October 1968.  The details of his travel between the United States and Thailand are not disclosed in his personnel records.  As such, additional development is needed to determine if there was actual visitation in the Republic of Vietnam.

Second, the Veteran is claiming actual exposure to herbicides based on his work in Thailand, which included installation and maintenance of ground electronics and communications equipment both at KRTAFB and in other locations throughout Thailand pursuant to temporary duties.  In this regard, there is currently no presumption of exposure to herbicide agents based on service in Thailand.  Instead exposure is determined on a direct or facts found basis.  Additionally, the Board notes that the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically2, 4 dichlorophenoxyacetic acid ( 2,4-D); 2,4,5 trichlorophenoxyacetic acid (2,4,5-T) and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  Information provided by the Department of Defense states that tactical herbicide testing, with herbicide agents such as Agent Orange, in Thailand was limited to the Panburi Military Reservation from April 1964 to September 1964, which does not coincide with this veteran's service in Thailand, and was not near any U.S. military installation or Royal Thai Air Force Base.  

The Veteran is competent to provide lay testimony regarding his exposure to recently defoliated land, but not to differentiate between the types of herbicides used to accomplish this defoliation.  As such, an inquiry must be made of the Armed Forces Pest Management Board to determine the type or types of herbicides and/or defoliants likely used in the areas visited by the Veteran in conjunction with  the installation and maintenance of ground electronics and communications equipment.  If these include any herbicide agent as defined in 38 C.F.R. § 3.307(a)(6), then the Veteran would be entitled to presumptive service connection for the disabilities listed in 38 C.F.R. § 3.309(e), including laryngeal cancer.  If no such herbicide agent is identified, service connection can still be established on a direct basis if a positive medical nexus is found between the chemicals used and the Veteran's laryngeal cancer.  As such, additional information is needed regarding the herbicides and/or other defoliants approved, available, and likely used in conjunction with the installation and maintenance of ground electronics and communications equipment in Thailand during the Veteran's service there.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC) or any other official source/agency deemed appropriate provide any available information which might corroborate the Veteran's claim that he had actual visitation in the Republic of Vietnam.

Specifically, the Veteran stated that he was briefly in Saigon after his flight arrived from Okinawa and before his flight later departed for Bangkok.  The Veteran states that this occurred in October 1968, but his service personnel records suggest that he arrived in Thailand in November 1968.  Thus, records for both months should be researched.

2.  If actual visitation in the Republic of Vietnam during the Vietnam Era cannot be established, request from the Armed Forces Pest Management Board (AFPMB) [U.S. Garrison-Forest Glen, 2460 Linden Lane, Building 172, Silver Spring, MD 20910] information on the names, chemical composition, and method of dispersion of the herbicides and/or other defoliants approved, available, and likely used in conjunction with the installation and maintenance of ground electronics and communications equipment in Thailand between November 1968 and November 1969.  The AFPMB is asked to provide answers to the following questions:

a.  Identify the herbicides and/or other defoliants approved, available, and likely used in conjunction with the installation and maintenance of ground electronics and communications equipment in Thailand between November 1968 and November 1969.

b.  Did any of these herbicides and/or other defoliants contain 2,4-D; 2,4,5-T, its contaminant TCDD; cacodylic acid; or picloram?

c.  If the identified herbicides and/or other defoliants did not contain the chemical compounds noted above, what chemical compounds were present?

d.  Are any of these additional chemical compounds identified known to cause or increase the risk for any form of acute or chronic disease, including laryngeal cancer?

3.  If actual visitation in the Republic of Vietnam is not shown, the AFPMB does not identify the likely use of herbicides with the chemical components specified in 38 C.F.R. § 3.307(a)(6), and the AFPMB is unable to provide information on the causal relationship between the chemical compounds present in the identified herbicides and/or other defoliants  and the Veteran's laryngeal cancer, then provide the claims file to an appropriately qualified VA physician with knowledge and experience in the etiology of laryngeal cancer.  

Request that the physician review the claims file including information on the chemical composition of the herbicides and/or other defoliants identified by the AFPMB as approved, available, and likely used in conjunction with the installation and maintenance of ground electronics and communications equipment in Thailand between November 1968 and November 1969.  Additionally, the physician is asked to consult any relevant research on the health effects of the chemical components identified.

Thereafter, the physician is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's laryngeal cancer is related to his exposure to the herbicides and/or other defoliants identified by the AFPMB.  This opinion must be accompanied by a clear rationale.

If the physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence is necessary before such an opinion could be rendered.

4.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

